Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 12, 2018

                                        No. 04-18-00582-CR

                                   Joseph Anthony MENDOZA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR12469A
                          Honorable Jefferson Moore, Judge Presiding


                                           ORDER

        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal” and “is one in which the defendant has waived
the right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
defendant; therefore, the trial court’s certification accurately reflects that the criminal case is a
plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “The appeal must be dismissed if a certification that shows the defendant
has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule 25.2(d) of
the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174
(Tex. App.—San Antonio 2003, order). All other appellate deadlines are SUSPENDED pending
our resolution of the certification issue.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court